Citation Nr: 0203104	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

By way of an October 2001 rating action, the RO granted 
service connection for a right ankle fracture (evaluated as 
10 percent disabling) and status post fracture of the right 
fourth metacarpal (evaluated as 0 percent disabling).  
Through a December 2001 rating action, the RO granted service 
connection for left foot plantar warts (evaluated as 0 
percent disabling).


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
veteran's right ankle fracture, rated 10 percent; status post 
fracture, right fourth metacarpal, rated 0 percent; and left 
foot plantar warts, rated 0 percent.  The combined rating for 
the service- connected disabilities is 10 percent.  The 
veteran has no non- service-connected disabilities.

2.  The veteran's service-connected right ankle disorder, 
which recently necessitated reconstructive surgery, results 
in significant employment impairment. 


CONCLUSION OF LAW

The veteran meets the basic eligibility requirements for 
Chapter 31 vocational rehabilitation benefits.  38 U.S.C.A. § 
3102 (West Supp. 2000); 38 C.F.R. § 21.40 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Additional salient features of the new statutory 
provisions impose specific obligations on the Secretary to, 
essentially, notify the veteran of the evidence needed to 
support his claim and to otherwise assist him in obtaining 
any pertinent records as well as any necessary examinations. 

Following a detailed review of the claims folder, the Board 
concludes that while a new examination of the right ankle 
would be helpful to determine the current severity of that 
disorder, and while there may remain outstanding records 
pertinent to rating the veteran's service-connected right 
ankle disorder, it is not prejudicial to the veteran to 
proceed to adjudicate the clam for vocational rehabilitation 
training in the veteran's favor based solely on the current 
record.  Because of the favorable outcome, which grants the 
full benefit sought by the veteran, any noncompliance with 
the VCAA constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Law

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training pursuant 
to Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.

Section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  
Furthermore, 38 U.S.C.A. § 3101 and § 3102 were recently 
revised pursuant to Public Law 104-275.  The effective date 
of this revision is October 9, 1996.

Pursuant to the revised version, 38 U.S.C.A. § 3102(1)(A)(i), 
(B) states that basic entitlement for vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.

Otherwise, pursuant to 38 U.S.C.A. § 3102(2)(A), (B), the 
veteran may instead have a service-connected disability which 
is compensable at 10 percent which was incurred in or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap.

The term "employment handicap" means an impairment, 
resulting in substantial part from a disability described in 
section 3102(1)(A) of this title, of a veteran's ability to 
prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes, and interests.   
38 U.S.C.A. § 3101(1).

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).


III.  Facts and analysis

Initially, the Board notes that the September 2000 rating 
action denying entitlement to vocational rehabilitation 
training was issued while the veteran was still in service 
and at a time when he was not service-connected for any 
disorders.  The Board points out that in reaching this 
decision, the RO considered only whether the veteran's 
disabilities warranted a combined 20 percent rating.  No 
mention was made of 38 U.S.C.A. § 3102(2)(A), (B), and no 
consideration was given to the possibility of a favorable 
outcome based on a 10 percent evaluation with a finding of 
serious employment handicap.  Furthermore, it does not appear 
that the September 2000 rating action involved a Vocational 
Rehabilitation Assessment or any review by the Vocational 
Rehabilitation and Counseling Division of the RO.  

In an effort to remedy the insufficiencies of the September 
2000 RO rating action, the Board considered remanding this 
case for a Vocational Rehabilitation Assessment and RO 
determination regarding whether the veteran's service-
connected disabilities amounting to a combined 10 percent 
evaluation result in a "serious employment handicap" as 
defined by 38 U.S.C.A. § 3101(7).  Recently, however, 
additional evidence was added to the file which, as will be 
explained below, substantially changed the record and placed 
the Board in a position to resolve the issue here without 
further delay.

In this case, the veteran's service-connected disabilities 
include:  the residuals of a right ankle fracture, presently 
rated as 10 percent disabling; the residuals of a fracture of 
the right fourth metacarpal, rated as 0 percent disabling; 
and left foot plantar warts, also rated as 0 percent 
disabling.  The combined rating for the service-connected 
disabilities is currently 10 percent.  The veteran has no 
non-service-connected disabilities.  

The most recent VA examination regarding the disability due 
to the veteran's service-connected right ankle disorder was 
in November 2000.  Findings at that time included tenderness 
around the right lateral malleolus.  It was also noted that 
the veteran had worn an ankle brace for most of the last 
three years and that the right ankle was less stable against 
inversion than it was against eversion.  
In August 2001, subsequent to the last examination, the 
veteran suffered a sprain to the right ankle.  VA outpatient 
treatment records dated from August and September 2001 noted 
the veteran's history of three prior fractures of that ankle 
while in service.  They also indicated that consideration was 
being given to stabilization surgery and that an MRI would be 
performed to rule out talar dome lesion or occult fracture, 
and to assess the integrity of the ankle ligaments and 
peroneal tendons. 

In March 2002, the Board received copies of recent medical 
records sent by the veteran with a waiver of RO 
consideration.  Cf. 67 Fed. Reg. 3099-3106 (Jan. 23, 2002).  
These records showed that the veteran was seen in December 
2001 for treatment following the August 2001 inversion sprain 
he suffered when not wearing his ankle brace.  The treating 
physician noted that the veteran did well while in the brace, 
but had significant problems with instability when not 
wearing the brace.  Stress X-rays reportedly revealed that 
the veteran may have subtalar instability on the right.  On 
assessment, the physician found that there was no obvious 
opening of the ankle to the stress view, but he indicated 
that he was concerned about the possibility that he is 
opening the subtalar joint with inversion stress.  The 
physician stated that having failed with conservative 
measures, he believed that the veteran was a good candidate 
for a Chrisman-Snook type of reconstruction using the 
peroneus brevis tendon.

The recently received records also include a copy of the 
veteran's January 2002 operative report from the Emerald 
Surgical Center which details the right Chrisman Snook 
procedure he underwent at that time.  Post-operative records 
from February and March 2002 reveal that the veteran was 
healing well following Chrisman-Snook reconstruction and that 
he should be out of work for at least six weeks.  In the 
latest record, dated in March 2002, the treating physician 
indicated that the veteran could go into a brace and that he 
may weight bear, as tolerated, but that he should avoid 
uneven surfaces, sports and climbing.  The veteran was 
scheduled to return for follow-up treatment in a month, at 
which time physical therapy could be considered. 

Upon review of the recently submitted evidence, the Board 
finds that the veteran's service-connected right ankle 
disorder, while only rated 10 percent disabling, appears 
likely to present a serious employment handicap as defined by 
38 U.S.C.A. § 3101(7).  The right ankle instability was 
severe enough to require surgical reconstruction in January 
2002.  Now, the post-operative right ankle disability has 
caused the veteran to be out of work for at least six weeks.  
He currently requires the use of an ankle brace and a course 
of physical therapy.  The Board finds this to be evidence of 
significant impairment of ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes, 
and interests.  

Consequently, vocational rehabilitation training should be 
granted, pursuant to 38 U.S.C.A. § 3102(2), since the veteran 
has a service-connected disability which is compensable at 10 
percent, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.

 
ORDER

The claim for entitlement to vocational rehabilitation 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code, is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

